DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat No 9,969,460) in view of CN216077912 (hereafter ‘912).
Regarding claim 1, Chen discloses a binding assembly for a clipless bicycle pedal, comprising:
a fixed binding, having a bow portion (2), a pair of stoppers (e.g. engaging position of the spring 431 on the body, recited in column 3, lines 46-56) and a pair of pivoting portions (e.g. portions supporting shaft 33), and the pair of pivoting portions being passed by a pivot (33);
an adjustable binding, having an adjusting base plate (3) and a pair of pivoting plates (32) beside the adjusting base plate, the pair of pivoting plates corresponding to the pair of pivoting portions and being passed by the pivot;
two torsion springs (43), each having an upper end and a lower end, put around the pivot, and the lower ends being stopped by the stoppers;
an adjusting nut (42), having a threaded hole and two shoulders, the two shoulders separately abutting against the two upper ends of the torsion springs;
and an adjusting bolt (41), having a head and a threaded rod.
It is noted that Chen fails to disclose the distal end of the threaded rod having special features.  However, ‘912 discloses a distal end of the threaded rod being formed with an axial hole (6) which is cylindrical in shape, the distal end of the threaded rod being formed into an enlarged end (disclosed in the description of embodiment 1).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Chen with the anti-loosening device taught by ‘912 to achieve the predictable result of preventing the nut from loosening beyond that point (e.g. noted by the purpose in the Abstract).
Wherein the combination discloses the threaded rod passing through the adjusting base plate and screwing with the threaded hole, and the enlarged end projecting from the threaded hole.

Regarding claim 3, ‘912 discloses an outer diameter of the enlarged end is greater than an inner diameter of the threaded hole.
Regarding claim 4, Chen discloses the adjusting nut has two shoulders (e.g. either side of the threaded hole) separately abutting against the two upper ends of the torsion spring.
Regarding claim 5, Chen discloses the adjustable binding is provided with an adjustment window (on 3, shown in figure 2), the adjusting nut is extended with an indicator protrusion (e.g. top of 42), and the indicator protrusion is inserted into the adjustment window (shown in figure 3).
Regarding claim 6, Chen discloses a through hole of the adjusting base plate, which is passed through by the adjusting bolt, is provided with positioning recesses (), an inner side of the head of the adjusting bolt is provided with positioning blocks corresponding to the positioning recesses, and the positioning blocks are separately embedded into the positioning recesses to make positioning to the adjusting bolt (as shown below in a blown up part of figure 3).

    PNG
    media_image1.png
    187
    312
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619